 Case 1:16-cv-09517-LAK-KHP Document 290-7 Filed 12/27/19 Page 1 of 2


                                                      Page 142                                                        Page 144
 1       Q. You just did it wrong there. It went slightly         1      A. Yes.
 2   less negative in 2010. Slightly less negative in 2011.       2      Q. Did you rely on that in any way?
 3   Slightly less negative in 2012. That's the trend as far      3      A. No.
 4   as earning goes. It doesn't jump back up, does it?           4      Q. Did you make any attempt to asses whether that
 5             MR. RAMSEY: Form. Are you testifying,              5   the information to provided to that court was accurate?
 6          Brian, or are you asking him the question?            6      A. No. I mean only to the extent that I am doing a
 7       A. I am looking at the bouncing around. It's             7   valuation with regard to Pole-Bridge Bowman, which the
 8   bouncing.                                                    8   court relied on.
 9       Q. Do you see that revenue?                              9      Q. And do you know if the court actually relied on
10       A. I see it. Do you see it? You're trying to            10   anything?
11   assess a trend here. I don't see a trend.                   11      A. I thought so. I may be mistaken, but thought
12       Q. Do you see revenue is essentially flat from          12   the transaction was the key factor that the court used.
13   2010, 2011 and 2012 right around 36.5 million dollars?      13      Q. It was disclosed to the court. But did you see
14       A. Here is what I see. I see that the beginning         14   anything indicating that the court actually looked at the
15   of this series looks like the end of the series. That's     15   papers given that it was uncontested?
16   what I see.                                                 16             MR. RAMSEY: Form.
17       Q. So you would predict based on this that in           17      A. Maybe if you show me the document, I can
18   2013 there would be another huge loss like after 2008?      18   refresh my recollection. Sitting here today, I don't
19   Is that what you're saying?                                 19   remember.
20             MR. RAMSEY: Form.                                 20      Q. Do you remember that action was not contested?
21       A. No. I said what I said. I am looking at what         21      A. I don't remember.
22   the profitability looks like in 2007 and 2008. That         22      Q. In terms of what was submitted to that court,
23   looks awfully similar to what happened in 2011 and 2012.    23   did you consider the description that Lester Eber gave to
24   So where is the trend?                                      24   the court of what Eber-Metro was worth in your analysis?
25       Q. Do you think that the Yellow Tail was going to       25             MR. RAMSEY: Form.
                                                      Page 143                                                        Page 145
 1   dual them again?                                             1       A. My valuation analysis is indicated in this
 2       A. Yellow Tail went out in 2009. That's what you         2   report. I don't remember what Lester said when
 3   just told me.                                                3   reflecting my valuation. So I would have to look at what
 4       Q. So past event couldn't reoccur, right?                4   he said. Maybe what he said is in there. I just don't
 5              MR. RAMSEY: Form.                                 5   know.
 6       A. Whether it could occur with another wine, I           6       Q. Okay. This is previously marked Exhibit 45.
 7   don't know.                                                  7   It's an affidavit from Lester Eber dated March 14, 2012.
 8       Q. Do you know whether Yellow Tail --                    8   I am going to direct your attention specifically to
 9       A. I am looking at these numbers and I don't see         9   Paragraph 6. Okay.
10   the trend that you see.                                     10       A. If you don't mind, I am going to read the
11       Q. Okay. That's fine. And as part of your               11   context of this.
12   analysis you did not attempt to determine whether Lester    12       Q. Sure. Okay.
13   and Wendy Eber were making changes in the business to       13       A. Okay.
14   improve profitability; is that right?                       14       Q. Have you seen this before today?
15              MR. RAMSEY: Form.                                15       A. I don't remember seeing this.
16       A. My analysis reflects and all these analysis          16       Q. And is there any new information in there for
17   reflects that there will be improvement in profits          17   you?
18   because it's positive equity value for Eber-Connecticut.    18       A. I don't know if this is new. It is valuing
19   So in all those scenarios, there is improvement in          19   Eber-Connecticut at 4.6 million.
20   profit.                                                     20       Q. And that's based on the Pole-Bridge Bowman
21       Q. As part of your analysis you've reviewed the         21   transaction you understand, correct?
22   May 23, 2012 order of the court in which it declared that   22       A. It doesn't say that.
23   Alexbay's acceptance of Eber-Metro's stock in               23       Q. I guess it says very recent arm's-length sales
24   satisfaction of the debt was commercially reasonable,       24   on the open market. Do you think that's referring to
25   correct?                                                    25   Pole-Bridge Bowman?

                                                                                                    37 (Pages 142 - 145)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                            516-608-2400
 Case 1:16-cv-09517-LAK-KHP Document 290-7 Filed 12/27/19 Page 2 of 2


                                                                Page 146                                                       Page 148
 1             MR. RAMSEY: Form.                                            1   doesn't -- no. It doesn't really affect my opinion.
 2      A. I don't know.                                                    2       Q. Okay.
 3      Q. Is it your understanding that the Pole-Bridge                    3       A. Unless I am missing something.
 4   Bowman transaction was conducted on the open market?                   4       Q. If the transaction is engaged in for the
 5      A. I think by open market it means at fair market                   5   purposes of shielding assets, doesn't that affect the
 6   value. I don't know. I am not sure what open market                    6   probability that contingent liabilities would be assessed
 7   means in this context. But does it say that Pole-Bridge                7   against it?
 8   Bowman is n here somewhere?                                            8              MR. RAMSEY: Form.
 9      Q. I am not sure it's in this document. I will                      9       A. I think if that was the -- for example, if an
10   represent to you another document filed by the lawyers                10   investor -- let's hypothetically say Lester did that, it
11   reference only the Pole-Bridge Bowman transaction and did             11   may affect his view -- specific investment view. But it
12   not reference any other transactions involving the                    12   doesn't affect, you know, what I think that a reasonable
13   company.                                                              13   investor would assess in this particular instance.
14      A. Okay.                                                           14       Q. So in your opinion, you think a reasonable
15      Q. So I want to draw your attention in particular                  15   investor would look at this transaction and think that it
16   to the last line there. It says, "Because it,                         16   would not be a successful way of shielding Eber-Metro and
17   Eber-Connecticut, is Metro's only significant asset that              17   its interest in Eber-Connecticut from the creditors of
18   79 percent interest valued 3.66 million itself                        18   Eber Brothers Wine and Liquor Corp; is that right?
19   establishes the value of Metro." So he didn't mention                 19       A. I think that's fair.
20   anything about any liabilities there, correct?                        20       Q. Now, you have done a lot of corporate
21      A. No.                                                             21   transactions and valuating them. Have you ever seen a
22      Q. Do you know why that is?                                        22   transaction with the same general setup as this, where an
23             MR. RAMSEY: Form.                                           23   officer or director of a company transfers it to himself
24      A. No.                                                             24   on the grounds that he is a creditor foreclosing on a
25      Q. Do you consider this statement by the purchaser                 25   loan that he had given to the company?
                                                                Page 147                                                       Page 149
 1   of Eber-Metro about his understanding of its value to be               1      A. It's pretty specific facts.
 2   relevant to your analysis?                                             2      Q. We can open it to officer or director.
 3       A. Well, it seems to be contradicted on its face                   3      A. Okay. I mean the best I can think of -- I have
 4   anyways. It seems to contradict what I have been                       4   been involved in cases where the company has been taken
 5   provided as a legal assumption. I don't know. I mean,                  5   private by officers or directors. And as I said, there
 6   you know, whether -- so this seems to be consistent with               6   has been cases in which in a transaction the common
 7   your legal definition as opposed to the legal definition               7   shareholders got nothing because of priority claims. But
 8   that I was provided with. But it also seems to                         8   nothing is coming to my mind about a single case that
 9   contradict what I said earlier, that an investor would                 9   contains all those facts.
10   certainly reflect those liabilities and any assessment of             10      Q. Right. I think is it fair to say the
11   Eber-Metro. Best I can do with that.                                  11   distinguishing feature is how this company was acquired
12       Q. And I think you may have answered this before,                 12   through a creditor foreclosure attempt as opposed to a
13   but I wanted to make sure I understand. In your opinion,              13   more transparent sale or purchase?
14   the purpose that Lester Eber and Eber Wine and Liquor                 14             MR. RAMSEY: Form.
15   had for entering into this transaction doesn't affect                 15      A. So you're asking me if I have been involved in
16   your valuation analysis; is that right?                               16   a case --
17       A. The purpose?                                                   17      Q. Let me step back. In those cases where
18       Q. Such if the purpose was to shield assets from                  18   management acquired the company, took it private and
19   creditors, would that affect your analysis?                           19   whatnot, is it fair to say there were a number of
20       A. I mean it doesn't affect my solvency opinion.                  20   procedural protections that were involved to ensure that
21   It doesn't affect my valuation the Eber-Connecticut.                  21   shareholders were not getting shafted?
22   Those stand independent. Whether the trier of fact                    22             MR. RAMSEY: Form.
23   somehow because of what you say is true that they think               23             MR. CALIHAN: Form.
24   this transaction should be undone accordingly -- that's               24      Q. Ensure that shareholders were not being taken
25   really a finding that the court may or may not. But it                25   advantage of?

                                                                                                             38 (Pages 146 - 149)
                                                      Veritext Legal Solutions
212-267-6868                                            www.veritext.com                                              516-608-2400
